UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-7990



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


HARVEY LEE DAVIS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (5:02-cr-30020-SGW; 7:04-cv-00255-SGW)


Submitted:   March 22, 2007                 Decided:   March 29, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Harvey Lee Davis, Appellant Pro Se. William Frederick Gould, OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Harvey Lee Davis seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion for reconsideration

of the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2000) motion.   The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.       28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”         28

U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this standard by

demonstrating   that    reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).      We have

independently reviewed the record and conclude that Davis has not

made the requisite showing.    Accordingly, we deny a certificate of

appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              DISMISSED



                                - 2 -